18. Restructuring of the sugar industry (vote)
- Report: Batzeli
- Before the vote on Amendment 8:
(DE) Mr President, this proposal concerns the investment held by farmers in the restructuring fund and the Committee has approved the wording: '...50% of the relevant restructuring aid ...' I should like to change it to 25%. This has been agreed with the other groups and I hope that this can be adopted.
(The oral amendment was accepted.)
- Before the vote on the legislative resolution:
(DE) Mr President, on behalf of our Group I would like to request referral back to the Committee in accordance with Article 168(2) of the Rules of Procedure. The reason is that we have just agreed on a 25% investment by the sugar beet growers in the restructuring fund, but the Commission is insisting on 10%.
In the latest version the Member States were able to go beyond this. This too has now been abolished. We were already considering on the last occasion whether we ought to be asking for referral back to the Committee at this point and therefore allowed ourselves to be satisfied with 10%. We ought not to be doing so once again! Our only opportunity - because we are in a consultation procedure - to get into discussion with the Commission, is to refer the report back now and to negotiate with the Commission and Council.
Chairman of the Committee on Agriculture and Rural Development. - Mr President, I do not believe it is right to take this back to committee. I think we want to make the decision. We need to get on with the restructuring, and so I would not want to bring this back to committee, and I am afraid I am against what Mr Graefe zu Baringdorf wants to do.
rapporteur. - (EL) Mr President, I do not agree with the proposal by Mr Graefe zu Baringdorf. I would like to make myself perfectly clear to the House: we have just voted for a proposal on the basis of which for the first time all producers are being given a lump sum of EUR 260 plus EUR 25. Thus the total subsidy is almost in the region of EUR 400.
From a financial point of view, this is balanced, and I believe that it will help the sector as a whole.
(The request for referral back to committee was rejected.)